



EXHIBIT 10.3


stanleyimage.jpg [stanleyimage.jpg]2018 Omnibus Award Plan






Restricted Stock Unit Award


Subject to the terms and conditions set forth in this certificate,
<Name> has been awarded <Number> Restricted Stock Units as follows:

--------------------------------------------------------------------------------

Grant Date:
<Date>
Vests:
 as set forth in your Equity Plan account for this Award 

--------------------------------------------------------------------------------

Stanley Black & Decker, Inc.
As a member of the Stanley Black & Decker team, your skills and contributions
are vital to our Company's and its Shareholders continued success. This award of
restricted stock units provides you with the opportunity to earn significant
financial rewards for your efforts and contributions to making Stanley Black &
Decker the most successful company it can be.


On behalf of the Board of Directors, Congratulations.    
        
James M. Loree
Chief Executive Officer
Stanley Black & Decker, Inc.



    







--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AWARD TERMS




1. Grant of Restricted Stock Units. This certifies that Stanley Black & Decker,
Inc. (the “Company”) has on the Award Date specified in this Award Certificate
granted to the Participant named above an award (the “Award”) of that number of
Restricted Stock Units set forth in this Award Certificate, subject to certain
restrictions and on the terms and conditions contained in this Award Certificate
and the 2018 Omnibus Award Plan, as amended from time to time (the “Plan”). A
copy of the Plan is available upon request. In the event of any conflict between
the terms of the Plan and this Award Certificate, the terms of the Plan shall
govern.


2. Dividend Equivalents. Amounts equal to the dividends and distributions paid
on shares of the Company's Common Stock, $2.50 par value per share (the “Common
Stock”), shall be accrued for the benefit of the Participant to the same extent
as if each Restricted Stock Unit then held by Participant was a share of Common
Stock and shall vest and be distributed to the Participant in cash as the
Restricted Stock Units vest.


3. Vesting. Subject to the terms and conditions of this Award Certificate and
the Plan, the Restricted Stock Units shall vest in the amounts and on the dates
specified in the Participant’s Merrill Lynch (or subsequent record keeper’s)
account for this Award, provided the Participant remains continuously employed
by the Company or an Affiliate until the applicable vesting date.


4. Settlement of Restricted Stock Units. Upon vesting of Participant's
Restricted Stock Units, the Restricted Stock Units shall be cancelled and in
exchange therefor the Company shall cause a number of shares of Common Stock
equal to the number of the Restricted Stock Units then cancelled to be issued to
the Participant in book-entry form. Any shares of Common Stock issued with
respect to the Restricted Stock Units shall be fully registered and freely
transferable.


5. Forfeiture Upon Termination of Employment. If, prior to vesting of the
Restricted Stock Units pursuant to Section 3, Participant ceases to be
continuously employed by either the Company or an Affiliate for any reason other
than Retirement (as defined below), Disability (as defined below) or death, then
Participant’s rights to all of the unvested Restricted Stock Units shall be
immediately and irrevocably forfeited and no shares of Common Stock shall be
issued in respect thereof. Approved leaves of absence or employment transfers
between the Company or an Affiliate (or vice versa) shall not be deemed
terminations or interruptions of employment for vesting of the Restricted Stock
Units.


6. Death and Disability. Upon Participant's death or if Participant's employment
is terminated as a result of Participant's Disability, the Restricted Stock
Units shall become immediately vested in full. "Disability" has the meaning
provided in Section 22(e)(3) of the Code, or any successor provision.


7. Retirement. Upon Participant's termination of employment with the Company and
each of its Affiliates following the Participant's Retirement, the Restricted
Stock Units shall become immediately vested in full. "Retirement" means the
Participant’s termination of employment with the Company and each of its
Affiliates after attaining the age of 55 and completing 10 years of service.


8. Restriction on Transfer. Restricted Stock Units shall not be assignable,
alienable, saleable, or transferable. Notwithstanding the foregoing, Participant
may, in the manner established by the Committee, designate a beneficiary or
beneficiaries to receive shares of Common Stock with respect to the Restricted
Stock Units upon the death of Participant.


9. Income Tax Matters.


(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.


(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Participant may elect to satisfy Participant’s
income tax withholding obligations arising from the vesting of the Restricted
Stock Units by (i) delivering cash, check (bank check, certified check or
personal check) or money order payable to the Company, (ii) having the Company
withhold a portion of the Shares otherwise to be delivered having a Fair Market
Value equal to the minimum statutorily required amount of such taxes, or (iii)
delivering to the Company shares of Common Stock already owned by Participant
having a Fair Market Value equal to the minimum statutorily required amount of
such taxes. Any shares already owned by Participant referred to in the preceding
sentence must have been owned by Participant for no less than six months prior
to the date delivered to the Company if such shares were acquired upon the
exercise of an option or upon the vesting of restricted stock units or
restricted stock.


10. Other. The Company shall not be required to issue any certificate or
certificates for shares upon vesting of the Restricted Stock Units (i) if the
Common Stock is not listed on any national securities exchange, (ii) prior to
the completion of any registration or other qualification of such shares under
any state or federal law or rulings or regulations of any governmental
regulatory body, and (iii) prior to the Company obtaining any consent or
approval or other clearance from any governmental agency which the Company
shall, in its sole discretion, determine to be necessary or advisable. Shares to
be issued in respect of Restricted Stock Units will be issued only in compliance
with the Securities Act of 1933, as amended (the "Act"), and any other
applicable securities laws, and the Participant shall comply with any
requirements imposed by the Committee under such laws. If the Participant
qualifies as an "affiliate" (as that term is defined in Rule 144 ("Rule 144")
promulgated under the Act), upon demand by the Company, the Participant (or any
person acting on his or her behalf) shall deliver to the Treasurer at the time
of vesting of the Restricted Stock Units a written representation that he or she
will acquire shares pursuant to the Plan for his or her own account, that he or
she is not taking the shares with a view to distribution and that he or she will
dispose of the shares only in compliance with Rule 144.


11. No right to employment. This Restricted Stock Unit Award does not confer on
Participant any right with respect to the continuation of employment with the
Company or any Affiliate, nor will it interfere in any way with the right of the
Company or any Affiliate to terminate the Participant’s employment at any time.







--------------------------------------------------------------------------------





12. Miscellaneous. All decisions or interpretations of the Committee with
respect to any question arising under the Plan or this Restricted Stock Unit
Award shall be binding, conclusive and final. The waiver by the Company of any
provision of this Restricted Stock Unit Award shall not operate as or be
construed to be a subsequent waiver of the same provision or of any other
provision of the Award. The validity and construction of the Restricted Stock
Unit Award shall be governed by the laws of the State of Connecticut.
Participant agrees to execute such other agreements, documents or assignments as
may be necessary or desirable to effect the purposes of this Restricted Stock
Unit Award.


13. Binding Effect. The grant of this Award shall be binding and effective only
if this Award Certificate is executed by or on behalf of the Company.


14. Capitalized Terms. All capitalized terms used in this certificate which are
not defined in this certificate shall have the meanings given them in the Plan
unless the context clearly requires otherwise.



